NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BLACK POINT ASSETS, INC., a               )
Florida Corporation, as Trustee under )
THE 5108 PANORAMA AVENUE LAND )
TRUST DATED DECEMBER 1, 2013, )
                                          )
              Appellant,                  )
                                          )
v.                                        )             Case No. 2D18-1050
                                          )
U.S. BANK NATIONAL ASSOCIATION, )
Not in its Individual Capacity but Solely )
as Trustee for THE RMAC TRUST,            )
SERIES 2016-CTT; OLIVIA J. BOGART )
a/k/a OLIVIA BLASKVITCH;                  )
UNKNOWN PARTY #1 NKA                      )
JACQUANA LUCAS; and THE                   )
UNKNOWN BENEFICIARIES OF THE )
5108 PANORAMA AVENUE LAND                 )
TRUST DATED DECEMBER 1, 2013, )
                                          )
              Appellees.                  )
________________________________ )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
(withdrew after briefing) and Latasha Scott
of Lord Scott, PLLC, Tampa, (withdrew
after briefing) for Appellant.
Richard S. McIver and H. Michael Muñiz of
Kass Shuler, P.A., Tampa, for Appellee
U.S. Bank.

No appearance for remaining Appellees.



PER CURIAM.


            Affirmed.


MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.




                                         -2-